                     UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                                NO. 5:20-CV-33(M)

UNITED STATES OF AMERICA,              )
             Plaintiff,                )
                                       )
                 v.                    )       CONSENT ORDER FOR
                                       )       ENTRY OF JUDGMENT
CARMALINDAT. EARLY,                    )
            Defendant.                 )

      The United States of America, Plaintiff, by and through the United States

Attorney for the Eastern District of North Carolina, and Carmalinda T. Early,

Defendant, pro se, hereby stipulate and agree to entry of judgment in this action.

      On January 28, 2020, Plaintiff filed a Complaint in this action.      [D.E. 1].

      On April 27, 2020, Defendant contacted Plaintiff and advised her desire to

enter into a Consent Judgment in this matter. All parties hereby agree to entry of

judgment in this action.

      IT IS ORDERED that judgment is entered in favor of the Plaintiff against the

Defendant in the principal amount of $180,256.50 with accrued interest of

$149,321.98 as of April 29, 2019 for a total judgment of $329,578.48, plus interest

accrued since April 29, 2019 until entry of judgment at a rate of 11 percent per

annum. Pursuant to 28 U.S.C.§ 1961, judgment interest shall be set at the current

judgment rate.

      The Clerk of United States District Court is DIRECTED to prepare and enter

judgment in this case as Ordered above .
                                   ~
      SO ORDERED this the        /~        day of June, 2~


                                                       I   ~ / Z :ll1v.vJ3
                                                           RICHARD E. MYERS II
                                                           UNITED ST ATES DISTRICT JUDGE

        Case 5:20-cv-00033-M Document 12 Filed 06/19/20 Page 1 of 2
CONSENTED TO:

Plaintiff
                                     ROBERT J. HIGDON, JR.
                                     United States Attorney


                                     ~a-~
                                     LAUREN A. GOLDEN
                                     Attorney for Plaintiff
                                     Assistant United States Attorney
                                     150 Fayetteville Street, Suite 2100
                                     Raleigh, North Carolina 27601
                                     Telephone: (919) 856-4870
                                     Email: la uren.golden@usdoj.gov
                                     N.C. Bar# 43071



Defendant

      I hereby acknowledge that I have received a copy of the Complaint and
Summons in this matter and agree to entry of judgment against me based upon the
terms listed in this Consent Order for Entry of Judgment.




Date:   5 -I{ -2o2o




                                       2



         Case 5:20-cv-00033-M Document 12 Filed 06/19/20 Page 2 of 2
